Judgment, Supreme Court, New York County (S. Levittan, J.), rendered September 16, 1981, convicting defendant, upon his plea of guilty, under indictment No. 3554/81, of robbery in the second degree as an armed felony, is unanimously modified, on the law, by reversing it with respect to the sentence, and imposing a sentence of imprisonment in State prison for a term of which the minimum shall be 3 Vs years and the maximum 10 years, to run concurrently with the sentence imposed under indictment No. 2617/81, and the judgment is otherwise affirmed. 1i Judgment, Supreme Court, New York County (S. Levittan, J.), rendered September 16, 1981, convicting defendant, upon his plea of guilty, under indictment No. 2617/81, of robbery in the first degree as an armed felony, and sentencing him thereon to a term of imprisonment of 5 to 10 years, is unanimously affirmed. 11 As the District Attorney concedes, the minimum period of imprisonment under robbery in the second degree, a class C felony, cannot exceed one third of the maximum. We are modifying it accordingly. 11 As it is clear that the agreement, and the Judge’s intention, was to impose a sentence of 5 to 10 years, and the modification has no practical significance in the light of the concurrent sentence for robbery in the first degree, there is no point to remanding the case to the Trial Term for resentence, and we impose the appropriate sentence. H In our view, the sentences with this modification as to robbery in the second degree are not excessive. Concur — Kupferman, J. P., Sullivan, Silverman, Milonas and Kassal, JJ.